Citation Nr: 1540124	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  12-10 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for anxiety disorder with major depression.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel



INTRODUCTION

The Veteran had active service from December 1967 to October 1977 and April 1991 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri.  

The original September 2010 rating decision granted service connection for anxiety disorder and major depression at 30 percent.  An October 2013 Board decision increased the initial rating from 30 percent to 50 percent.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a June 2015 decisions, the Court set aside the Board's decision and remanded the matter for further proceedings. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court remanded the issue to allow the Board to address the Veteran's statement that he should be awarded a higher disability rating for his anxiety and depression disorder because he has had major problems at work, which is the main reason he retired.  

The Board notes that the Veteran has requested an increased disability rating and noted that he has retired due to major problems at work with his depression and anxiety.  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations"); See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that an appeal for higher rating includes a claim for TDIU, if reasonably raised by the record).  

In light of the Court's determination that evidence of unemployability in the context of a rating claim may include a TDIU claim, the Board finds that a remand of the issue of TDIU for development by the RO, specifically to provide an examination to determine whether he is capable of obtaining and maintaining employment, is the appropriate action.

The Board notes that in determining whether the Veteran's psychiatric disability bars the Veteran from obtaining and maintaining gainful employment, the findings regarding employment are pertinent to the Veteran's higher initial rating claim.  Therefore, the issues of entitlement to TDIU and entitlement to a higher initial disability rating are inextricably intertwined.  The higher initial rating claim must be remanded until development of the TDIU issue is completed. 

Additionally, in April 2012 the Veteran requested that the Board obtain all records for treatment from the Kansas City VA Medical Center.  The claims file contains medical records to March 2012.  As the case is being remanded for further development, the RO should also obtain all VA treatment records from March 2012 through the present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records dated from March 2012 forward.  If such records cannot be obtained or if no such records exist, the RO should document such findings, and the Veteran shall be notified accordingly.

2.  Schedule the Veteran for an examination to determine the current severity and manifestations of his service-connected anxiety disorder with major depression.  All necessary tests must be completed, and the disability must be evaluated in accordance with VA rating criteria.

3.  Schedule the Veteran for a VA examination, to be conducted by a vocational specialist, to ascertain the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  The examiner should review the claims file and is requested to evaluate and discuss the impact of the Veteran's service-connected disabilities, specifically anxiety disorder with major depression and hepatitis C, on the Veteran's ability to secure or maintain a substantially gainful occupation in light of his education, training and work history.

In addressing the functional effects, the examiner should note the Veteran's September 2010 lay statement noting that he has had major problems at work, which is the main reason he retired.  The examiner should also note the August 2010 VA examination that noted the Veteran retired in 2002 after 14 years of service at the VA medical center, in part due to an exacerbation of his hepatitis C.  He should also note that the Veteran has reported booking engagements where he is paid for playing the piano.  

In addressing the functional effects, the examiner must not consider the Veteran's age or any non-service connected disabilities.

3.  Then readjudicate the Veteran's claim for a higher initial rating for an anxiety disorder with major depression and adjudicate his entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




